Exhibit 10.7


COOPER-STANDARD AUTOMOTIVE INC.
EXECUTIVE SEVERANCE PAY PLAN
Effective January 1, 2011
(amended and restated as of June 17, 2020)








--------------------------------------------------------------------------------



COOPER-STANDARD AUTOMOTIVE INC.
EXECUTIVE SEVERANCE PAY PLAN


Table of Contents


Page
1. General Statement of Purpose
1
2. Effective and Termination Dates
1
3. Definitions
1
4. Eligibility; Termination of Employment.
5
5. Severance Pay.
6
6. Limitations on Severance Pay and Other Payments or Benefits.
9
7. No Mitigation Obligation
11
8. Certain Payments not Considered for Other Benefits, etc
11
9. Legal Fees and Expenses
11
10. Employment Rights
12
11. Withholding of Taxes
12
12. Successors and Binding Effect.
12
13. Governing Law
13
14. Validity
13
15. Headings
13
16. Construction
13
17. Administration of the Plan.
13
18. Amendment and Termination
15
19. Other Plans, etc
15
EXHIBIT A Form of Confidentiality, Non-Compete and Non-Disparagement Agreement
17
EXHIBIT B Form of Release
21





1




--------------------------------------------------------------------------------



COOPER-STANDARD AUTOMOTIVE INC.
EXECUTIVE SEVERANCE PAY PLAN


1.General Statement of Purpose
. The Board of Directors (the “Board”) of Cooper-Standard Automotive Inc. (the
“Company”) has considered the effect the departure of certain executives may
have on the Company and such executives, including departures in connection with
a change of control of the Company. The executives have made and are expected to
continue to make major contributions to the short-term and long-term
profitability, growth and financial strength of the Company. The Company,
recognizing the importance of retaining key executives, desires to assure itself
of both the present and future continuity of management, desires to establish
certain minimum severance benefits for certain of its executives, and wishes to
ensure that its executives are appropriately protected and are not practically
disabled from discharging their duties at any time, including in connection with
a potential change of control of the Company.
As a result, the Board believes that the Cooper-Standard Automotive Inc.
Executive Severance Pay Plan (the “Plan”) will assist the Company in attracting
and retaining qualified executives.
2.Effective Date
. The “Effective Date” of the Plan is January 1, 2011. The Plan was most
recently amended and restated on June 17, 2020.
3.Definitions
. Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless their context clearly indicates
otherwise:
(a)“Affiliate” shall mean, with respect to an entity, any entity directly or
indirectly controlling, controlled by, or under common control with such first
entity.
(b) “Base Pay” means, with respect to each Executive, the rate of annual base
salary, as in effect from time to time. Notwithstanding the foregoing, if an
Executive is terminating employment for Good Reason as a result of a material
reduction in the Executive’s Base Pay, then for purposes of Section 5, the term
“Base Pay” shall mean such pay as determined prior to such reduction.
(c)“Board” means the Board of Directors of the Company.
(d)“Cause” means that, prior to any termination of employment pursuant to
Section 4(b), that the Executive has:
(i) willfully failed to perform the Executive’s duties (other than any such
failure resulting from incapacity due to physical or mental illness);



--------------------------------------------------------------------------------





(ii) willfully failed to comply with any valid and legal directive of the Board
or the person to whom the Participant reports, where such failure results in
harm to the Company or any Affiliate;
(iii) engaged in dishonesty, illegal conduct or misconduct, or breach of
fiduciary duty which, in each case, results in harm to the Company or any
Affiliate;
(iv) engaged in embezzlement, misappropriation or fraud, whether or not related
to the Executive’s employment with the Company or an Affiliate;
(v) been convicted of or pled guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude, if such felony or other crime is
work-related, or materially impairs the Participant's ability to perform
services for the Company or an Affiliate, or results in reputational or
financial harm to the Company or its Affiliates;
(vi) violated the Company's or Affiliate’s written policies or codes of conduct
which have been provided to (or made available to) the Executive prior to the
date of the violation, including but not limited to written policies related to
discrimination, harassment, performance of illegal or unethical activities, and
ethical misconduct;
(vii) violated any restrictive covenant agreement in effect with the Company or
an Affiliate which violation results in harm to the Company or any Affiliate; or
(viii) engaged in conduct that brings or is reasonably likely to bring (if it
were publicly known) the Company or any Affiliate negative publicity or into
public disgrace, embarrassment, or disrepute.
For purposes of this definition, (A) no act or failure to act on the part of the
Executive shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company or any
Affiliate; (B) “harm” shall mean more than de minimis harm; and (C) with respect
to an act or omission subject to clauses (i) or (ii) above, if the underlying
act or omission is curable, the Executive’s termination will not be considered
to be for “Cause” unless the Board or the Executive’s direct supervisor has
notified Executive of such act or omission (which notice must be provided in a
manner that enables Executive to effectuate a cure), and the Executive has
failed to correct such act or omission within thirty (30) days of such
notification (other than by reason of the incapacity of the Executive due to
physical or mental illness). If the Executive’s act or omission could be
described in more than one of the clauses above, the Company shall have the
discretion to determine which of such clauses (either singly or in combination)
shall form the basis for Executive’s termination for Cause.
2



--------------------------------------------------------------------------------





(e)“Change of Control” shall have the meaning given in the Cooper-Standard
Holdings Inc. 2017 Omnibus Incentive Plan, or any successor plan thereto. For
clarity, (i) the most recent plan in effect as of the date of determination of
whether a Change of Control has occurred shall be the plan whose definition of
“Change of Control” governs, and (ii) if the governing plan uses a different
term to define a change in the ownership or control of the Company, such term
shall be deemed to mean a “Change of Control”.
(f)“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto. Any reference to a specific provision of the Code shall be deemed to
include any successor provision thereto.
(g)“Committee” means the Board or any committee to which the Board delegates
duties and powers hereunder.
(h)“CSH” means Cooper-Standard Holdings Inc., or any successor thereto.
(i)“Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which an Executive is
entitled to participate, including without limitation any savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, stock option, performance share, performance unit, stock purchase,
stock appreciation, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or an Affiliate), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any policies, plans,
programs or arrangements that may be adopted hereafter by the Company or its
Affiliate.
(j)“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act shall be deemed to include
any successor provision thereto.
(k)“Executive” means each Executive Officer and any other employee of the
Company duly appointed by the Board as an authorized signatory of CSH and the
Company for all purposes. For clarity, an employee of the Company is appointed
by the Board as an authorized signatory of CHS and the Company for a limited
purpose, or on a temporary basis, shall not be considered an Executive.
(l)“Executive Officer” means an employee of the Company who is an “officer”
within the meaning of Rule 16a-1(f) promulgated under the Exchange Act or, if at
any time the Company does not have a class of securities registered pursuant to
Section 12 of the Exchange Act, an employee of the Company who would be deemed
an “officer” within the meaning of Rule 16a-1(f) if the Company had a class of
securities so registered, as determined by the Board in its discretion.
3



--------------------------------------------------------------------------------





(m)“Good Reason” means the occurrence, without the Executive’s advance written
consent, of any of the following during the period of time commencing on the
date of the first occurrence of a Change of Control and continuing until the
earlier of (i) the second anniversary of the occurrence of such Change of
Control or (ii) the Executive’s death.:
(i) (A) a significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company which the Executive held immediately prior to the Change of Control, or
(B) a material reduction in the Executive’s Base Pay or opportunities for
short-term cash incentive compensation pursuant to any short-term cash incentive
compensation plan or program established by the Company other than a reduction
which is applied generally to other Executives in a similar manner, any of which
is not remedied by the Company within thirty (30) calendar days after receipt by
the Company of written notice from the Executive of such change or reduction; or
(ii) the Company requires the Executive to have Executive’s principal location
of work changed to any location that is in excess of 50 miles from the location
thereof immediately prior to or after the Change of Control, which requirement
is not rescinded by the Company within thirty (30) calendar days after receipt
by the Company of written notice from the Executive. The Executive’s refusal to
relocate during the notice and cure period described herein shall not be
considered “Cause” by the Company to terminate Executive’s employment.
Any notification to be given by the Executive in accordance with clauses (i) or
(ii) shall specifically identify the change, reduction or requirement to which
the notification relates and must be given by the Executive within ninety (90)
days of the initial existence of the conditions giving rise to such change,
reduction or requirement. Failure of the Executive to timely provide notice to
the Company shall be deemed to constitute the Executive’s consent to such
change, reduction or requirement and the Executive shall thereafter waive his
right to terminate for Good Reason as a result of such specific change,
reduction or requirement. For the Executive to be considered to have terminated
for “Good Reason”, the Executive must Separate from Service no later than sixty
(60) days following the end of the Company’s cure period.


(n)“Separation Agreement” means an agreement provided by the Company to the
Executive in connection with the Executive’s termination of employment which
specifies the Severance Pay due hereunder.
(o)“Separation from Service” means the date an Executive separates from service
from the Company and its Subsidiaries within the meaning of, and applying the
default rules of, the regulations promulgated under Code Section 409A.
4



--------------------------------------------------------------------------------




(p)“Severance Pay” means the amounts payable and benefits provided as set forth
in Section 5(a) or 5(b).
(q) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then-outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
members of any similar governing body) or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets or
liquidation or dissolution.
4.Eligibility; Termination of Employment.
(a)Subject to the limitations described below, all Executives shall be eligible
to participate in the Plan immediately upon being appointed an Executive and
shall remain covered hereunder for so long as such individual remains in an
Executive position; provided, however, that:
(i)If an Executive has an employment or similar agreement that specifically
provides for severance benefits, such Executive shall be ineligible hereunder
for so long as such agreement is in effect; and
(ii)In the event of a Change of Control arising from a sale of the Company’s
assets, the Change of Control provisions of the Plan shall only apply to: (i)
Executives who are employed immediately prior to the date that the Change of
Control occurs with the group(s) whose assets being sold result in the Change of
Control and (ii) Executives who are employed by the corporate headquarters of
the Company immediately prior to the date that such Change of Control occurs and
in each case (A) whose positions are transferred to the successor of the group
whose assets are being sold, or (B) whose employment is terminated as a result
of the Change of Control.
(b)If an Executive’s employment is terminated by the Company and such
termination is without Cause, or if an Executive’s employment is terminated by
the Executive for Good Reason, then the Executive will be entitled to the
Severance Pay described in Section 5.
(c)A termination pursuant to Subsection (b) will not affect any rights that the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company or any Affiliate providing Employee Benefits (other
than as expressly provided in such agreement, policy, plan, program or
arrangements), which rights shall be governed by the terms thereof.
(d)Notwithstanding the preceding provisions of this Section, an Executive will
not be entitled to Severance Pay if his employment with the Company is
terminated because:
(i) of the Executive’s death; or
5



--------------------------------------------------------------------------------





(ii) the Executive becomes permanently disabled within the meaning of, and is
eligible to receive disability benefits pursuant to, the long-term disability
plan as then in effect.
5.Severance Pay.
(a)Subject to the provisions of this Plan, including but not limited to Section
5(b) and Section 6, if an Executive’s employment is terminated by the Company
without Cause, then the Company will pay or provide to the Executive as
Severance Pay the following:
(i) Cash installment payments, in accordance with the Company’s regular payroll
schedule, equal to (x) with respect to the Executive who is the Chief Executive
Officer of the Company, two (2) times the sum of such Executive’s: (A) Base Pay
as in effect immediately prior to the Executive’s termination and (B) the target
annual cash incentive payment amount under the Executive’s annual cash incentive
compensation award for the year in which the Executive’s termination occurs (or,
target annual cash incentive compensation for the year prior to the year of
termination where the target annual incentive compensation for the current year
has not yet been set), payable over two (2) years; (y) with respect to
Executives who are Executive Officers, one and a half (1.5) times the sum of
such Executive’s: (A) Base Pay as in effect immediately prior to the Executive’s
termination and (B) the target annual cash incentive payment amount under the
Executive’s annual cash incentive compensation award for the year in which the
Executive’s termination occurs (or, target annual cash incentive compensation
for the year prior to the year of termination where the target annual incentive
compensation for the current year has not yet been set), payable over one and a
half (1.5) years; and (z) with respect to all other Executives, one (1) times
the sum of such Executive’s (A) Base Pay as in effect immediately prior to the
Executive’s termination and (B) the target annual cash incentive payment amount
under the Executive’s annual cash incentive compensation award for the year in
which the Executive’s termination occurs (or, target annual cash incentive
compensation for the year prior to the year of termination where the target
annual incentive compensation for the current year has not yet been set),
payable over one (1) year. Except as provided in Section 5(d), payments shall
commence thirty (30) days after the date of the Executive’s Separation from
Service (or such earlier date as is authorized by the Company to the extent
permitted by Code Section 409A), with the initial payment to include any amounts
that would have been payable within such period.
(ii) A single lump sum cash payment of the pro rata portion of the annual cash
incentive compensation award, if any, granted to the Executive for the year in
which such termination occurs, determined by multiplying (x) the payout amount
due under the award based on actual performance results for the year, by (y) the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment. Payment of the prorated annual cash
incentive will be made following the end of the performance period and when the
payment would have otherwise been made had Executive’s employment not
terminated.
6



--------------------------------------------------------------------------------



(iii) For eighteen (18) months (for the Chief Executive Officer and any
Executive Officer) and twelve (12) months (for all other Executives) following
Executive’s date of termination, provided the Executive timely makes an election
to continue health plan coverage pursuant to COBRA, the Company shall charge the
Executive only the premiums or contributions being paid during such period by
similarly situated active employees for such coverage. Notwithstanding the
foregoing, with respect to any fully-insured health plan, if the Company
determines that the provision of such coverage would be considered
discriminatory such that the Company would be subject to an excise tax for
providing such coverage, then this provision shall cease to apply as of the date
of such determination and the Executive shall be entitled to continue health
plan coverage pursuant to the continuation provisions of COBRA.
(iv) Outplacement services by a firm selected by the Executive so long as such
services are commenced within twelve (12) months following the Executive’s
Separation from Service and are completed prior to the end of the second
calendar year following the year in which the Executive’s Separation from
Service occurs, at the expense of the Company in a reasonable amount not to
exceed the lesser of 15% of the Executive’s Base Pay or $50,000, payable within
thirty (30) days after receipt of an invoice from the outplacement firm.
(b)Subject to the provisions of this Plan, including but not limited to Section
6, if during the period of time commencing on the date of the first occurrence
of a Change of Control and continuing until the earlier of (A) the second
anniversary of the occurrence of such Change of Control or (B) the Executive’s
death, the employment of an Executive is terminated by the Company without Cause
or by the Executive for Good Reason, then, in lieu of the pay and benefits
provided in subsection (a), the Company will pay or provide to the Executive as
Severance Pay the following:
(i) A single lump sum cash payment equal to (x) with respect to Executives who
are Executive Officers, and the Chief Executive Officer, two (2) times the sum
of such Executive’s: (A) Base Pay as in effect immediately prior to the
Executive’s termination, or if higher, as in effect immediately prior to the
Change of Control; and (B) the higher of (i) the target annual cash incentive
payment amount under the Executive’s annual cash incentive compensation award
for the year in which the Executive’s termination occurs (or, target annual cash
incentive compensation for the year prior to the year of termination where the
target annual incentive compensation for the current year has not yet been set
or where a reduction in the target annual incentive opportunity was the trigger
for a Good Reason termination) or (ii) the target annual cash incentive payment
amount under the Executive’s annual cash incentive compensation award for the
year preceding the year in which the Change of Control occurs; and (y) with
respect to all other Executives, one and a half (1.5) times the sum of such
Executive’s (A) Base Pay as in effect immediately prior to Executive’s
termination, or if higher, as in effect immediately prior to the Change of
Control; and (B)the higher of (i) the target annual cash incentive payment
amount under the Executive’s annual cash incentive compensation award for the
year in which the Executive’s termination occurs (or, target annual incentive
compensation for the year prior to the year of termination where the target
annual incentive compensation for the current year has not yet been set or where
a reduction in the target annual incentive opportunity was the trigger for a
Good Reason termination) or (ii) the target annual cash incentive payment amount
under the
7



--------------------------------------------------------------------------------



Executive’s annual cash incentive compensation award for the year preceding the
year in which the Change of Control occurs. Except as provided in Section 5(d),
payment of the lump sum shall be made thirty (30) days after the date of the
Executive’s Separation from Service (or such earlier date as is authorized by
the Company to the extent permitted by Code Section 409A).
(ii) A single lump sum cash payment of the pro rata portion of the annual cash
incentive compensation award, if any, granted to the Executive for the year in
which the Executive’s termination occurs, determined by multiplying (x) the
target payout amount due under the award, by (y) the percentage of the fiscal
year that shall have elapsed through the date of Executive’s termination of
employment, provided that if the Executive’s termination occurs in the same year
as the Change of Control, then the amount due under this clause (ii) shall be
reduced by any portion of such award that was paid upon the Change of Control.
Except as provided in Section 5(d), payment of the lump sum shall be made thirty
(30) days after the date of the Executive’s Separation from Service (or such
earlier date as is authorized by the Company to the extent permitted by Code
Section 409A).
(iii) For eighteen (18) months following Executive’s date of termination,
provided the Executive timely makes an election to continue health plan coverage
pursuant to COBRA, the Company shall charge the Executive only the premiums or
contributions being paid during such period by similarly situated active
employees for such coverage. Notwithstanding the foregoing, with respect to any
fully-insured health plan, if the Company determines that the provision of such
coverage would be considered discriminatory such that the Company would be
subject to an excise tax for providing such coverage, then this provision shall
cease to apply as of the date of such determination and the Executive shall be
entitled to continue health plan coverage pursuant to the continuation
provisions of COBRA.
(iv) Outplacement services by a firm selected by the Executive so long as such
services are commenced within twelve (12) months following the Executive’s
Separation from Service and are completed prior to the end of the second
calendar year following the year in which the Executive’s Separation from
Service occurs, at the expense of the Company in a reasonable amount not to
exceed the lesser of 15% of the Executive’s Base Pay or $50,000, payable within
thirty (30) days after receipt of an invoice from the outplacement firm.
8



--------------------------------------------------------------------------------





(c)The Company’s obligation to provide, and the Executive’s right to receive the
Severance Pay under Sections 5(a) or 5(b) are conditioned on the execution by
the Executive (and failure to revoke, if applicable) and delivery to the Company
of the confidentiality, non-compete and non-disparagement agreement provided by
the Company to the Executive, which shall be substantially in the form set forth
in Exhibit A hereto, and the release provided by the Company to the Executive,
which shall be substantially in the form set forth in Exhibit B hereto, and the
Separation Agreement (if any) no later than thirty (30) days after the date of
the Executive’s termination of employment. Notwithstanding anything to the
contrary herein, the Company may revise the form of agreements set forth in
Exhibit A or Exhibit B at the time of an Executive’s termination to reflect
changes in the law or best practices related to such agreements. If the
Executive fails to execute (or executes and then revokes, if applicable) any of
the agreements described herein within such thirty (30) day period, then the
Company shall have no obligation to provide the Severance Pay.
(d)Notwithstanding the timing of payments set forth in this Section 5, if the
Company determines that the Executive is a “specified employee” within the
meaning of Code Section 409A on the date of the Executive’s Separation from
Service, then the payments due under Sections 5(a)(i), and 5(b)(i) and (ii), and
any other payment, in each case, that the Company determines is not exempt from
Code Section 409A, to the extent due within the first six (6) months following
the Executive’s Separation from Service, will be delayed (without any reduction
in such payments or benefits ultimately paid or provided to Executive and
without earnings or interest) and will be paid (or commence, as applicable) one
day and six (6) months following the date of the Executive’s Separation from
Service, with the initial payment to include any amounts that would have been
payable within such period. For purposes of Code Section 409A, each installment
payment provided under this Plan shall be treated as a separate payment. As a
result, unless otherwise required by law, the six (6) month delay shall not
apply to: (i) any lump sum payments that are paid by March 15 of the calendar
year following the year in which the Executive’s Separation from Service occurs,
(ii) any installments payments that are paid by March 15 of the calendar year
following the year in which the Executive’s Separation from Service occurs, and
(iii) any installment payments paid after such March 15th and prior to the six
(6)-month anniversary of the Executive’s Separation from Service that are less
than the Exempt Amount.  For purposes hereof, the “Exempt Amount” is two times
the lesser of the Code Section 401(a)(17) limit in effect at the time of the
Executive’s Separation from Service or two times the Executive’s annualized rate
of pay for the year preceding the year of the Executive’s Separation from
Service.
(e)Notwithstanding any provision of the Plan to the contrary, the rights and
obligations under this Section and under Sections 6 and 9 will survive any
termination or expiration of the Plan or the termination of an Executive’s
employment for any reason whatsoever.
6.Limitations on Severance Pay and Other Payments or Benefits.
(a)Notwithstanding any other provision of this Plan, if any portion of the
Severance Pay or any other payment under this Plan, or under any other agreement
with the Executive or plan of the Company or its Affiliates (in the aggregate,
“Total Payments”), would constitute an “excess parachute payment” and would, but
for this Section 6(a), result in the imposition on the
9



--------------------------------------------------------------------------------



Executive of an excise tax under Section 4999 of the Code (the “Excise Tax”),
then the Total Payments to be made to the Executive shall either be (i)
delivered in full, or (ii) delivered in such amount so that no portion of such
Total Payments would be subject to the Excise Tax, whichever of the foregoing
results in the receipt by the Executive of the greatest benefit on an after-tax
basis (taking into account the applicable federal, state and local income taxes
and the Excise Tax).
(b)Within forty (40) days following a termination of employment or notice by one
party to the other of its belief that there is a payment or benefit due the
Executive that will result in an excess parachute payment, the Executive and the
Company, at the Company’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel (“National Tax Counsel”)
selected by the Company’s independent auditors and reasonably acceptable to the
Executive (which may be regular outside counsel to the Company), which opinion
sets forth (i) the amount of the Base Period Income (as defined below), (ii) the
amount and present value of the Total Payments, (iii) the amount and present
value of any excess parachute payments determined without regard to any
reduction of Total Payments pursuant to Section 6(a)(ii) and (iv) the net
after-tax proceeds to the Executive, taking into account the tax imposed under
Code Section 4999 if (x) the Total Payments were reduced in accordance with
Section 6(a)(ii) or (y) the Total Payments were not so reduced. The opinion of
National Tax Counsel shall be addressed to the Company and the Executive and
shall be binding upon the Company and the Executive. If such National Tax
Counsel opinion determines that Section 6(a)(ii) above applies, then the
Severance Pay hereunder or any other payment or benefit determined by such
counsel to be includable in Total Payments shall be reduced or eliminated so
that under the bases of calculations set forth in such opinion there will be no
excess parachute payment. In such event, payments or benefits included in the
Total Payments shall be reduced or eliminated by applying the following
principles, in order: (1) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (2) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (3) cash payments shall be reduced prior to non-cash
benefits; provided that if the foregoing order of reduction or elimination would
violate Section 409A of the Code, then the reduction shall be made pro rata
among the payments or benefits included in the Severance Pay (on the basis of
the relative present value of the parachute payments).
(c)For purposes of this Plan: (i) the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Section 280G of
the Code and such “parachute payments” shall be valued as provided therein; (ii)
present value shall be calculated in accordance with Section 280G(d)(4) of the
Code; (iii) the term “Base Period Income” means an amount equal to the
Executive’s “annualized includible compensation for the base period” as defined
in Section 280G(d)(1); (iv) for purposes of the opinion of National Tax Counsel,
the value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Section 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Company and the
Executive; and (v) the Executive shall be deemed to pay federal income tax and
local income taxes at the highest marginal rate of taxation in the state or
locality of the Executive’s domicile (determined in both cases in the calendar
year in which the termination of employment or notice described in Section 6(b)
is given, whichever is earlier), net of the maximum reduction in federal income
taxes that may be obtained from the deduction of such state and local taxes.
10



--------------------------------------------------------------------------------



(d)If such National Tax Counsel so requests in connection with the opinion
required by this Section 6, then the Executive and the Company shall obtain, at
the Company’s expense, and the National Tax Counsel may rely on, the advice of a
firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Executive solely with respect
to its status under Section 280G of the Code.
(e)The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Section 6, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.
(f)This Section 6 shall be amended to comply with any amendment or successor
provision to Sections 280G or 4999 of the Code. If such provisions are repealed
without successor, then this Section 6 shall be cancelled without further
effect.
7.No Mitigation Obligation
. The Company hereby acknowledges that it will be difficult and may be
impossible for an Executive to find reasonably comparable employment following
Executive’s termination of employment with the Company and that the
non-competition agreement required by Section 5(c) will further limit the
employment opportunities for Executive. Accordingly, the provision of Severance
Pay by the Company to an Executive in accordance with the terms of the Plan is
hereby acknowledged by the Company to be reasonable, and an Executive will not
be required to mitigate the amount of any payment provided for in the Plan by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of an Executive hereunder or
otherwise.
8.Certain Payments not Considered for Other Benefits, etc
. The legal fee and expense reimbursement provided under Section 9 and
reimbursements for outplacement counseling provided under Section 5 will not be
included as earnings for the purpose of calculating contributions or benefits
under any employee benefit plan of the Company or an Affiliate.
9.Legal Fees and Expenses
. Following a Change of Control, it is the intent of the Company that each
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
under the Plan by litigation or otherwise (including making a claim pursuant to
the provisions of Section 17(d)) because the cost and expense thereof would
substantially detract from the benefits intended to be extended to each
Executive hereunder. Accordingly, if it should appear to an Executive that the
Company has failed to comply with any of its obligations under the Plan
following a Change of Control or in the event that the Company or any other
person takes or threatens to take any action to declare the Plan void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, the Executive the benefits provided or
intended to be provided to the Executive hereunder, in each case, following a
Change of Control, then the Company irrevocably authorizes the Executive from
time to time to retain counsel of Executive’s choice, at the expense of the
Company as hereafter provided, to advise and represent the Executive in
connection with any such interpretation, enforcement or defense. Notwithstanding
any existing or prior attorney-client relationship between the Company and such
counsel, the Company irrevocably consents to the Executive’s entering into an
attorney-client relationship with such counsel, and in that connection the
Company and the
11



--------------------------------------------------------------------------------



Executive agree that a confidential relationship will exist between the
Executive and such counsel. Without respect to whether the Executive prevails,
in whole or in part, in connection with any of the foregoing, the Company will
pay and be solely financially responsible for any and all attorneys’ and related
fees and expenses incurred by the Executive in connection with any of the
foregoing; provided that, in regard to such matters, the Executive has not acted
in bad faith or with no colorable claim of success. The Company shall promptly
pay the fees incurred, upon receipt of proper documentation thereof, and in no
event shall payment be made later than the end of the calendar year following
the calendar year in which such fees were incurred.
10.Employment Rights
. Nothing expressed or implied in the Plan shall create any right or duty on the
part of the Company or an Executive to have the Executive remain in the
employment of the Company at any time prior to or following a Change of Control.
Each Executive covered by this Plan expressly acknowledges that Executive is an
employee at will.
11.Withholding of Taxes
. The Company or its Affiliate may withhold from any amounts payable under the
Plan all federal, state, city or other taxes as shall be required pursuant to
any law or government regulation or ruling.
12.Successors and Binding Effect.
(a)The Company will require any successor (including, without limitation, any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company, whether by purchase, merger,
consolidation, reorganization or otherwise, and such successor shall thereafter
be deemed the Company for the purposes of the Plan), to expressly or by
operation of law assume and agree to perform the obligations under the Plan in
the same manner and to the same extent the Company would be required to perform
if no such succession had taken place; provided that the assignment of this Plan
shall not affect whether a Change of Control has occurred. The Plan shall be
binding upon and inure to the benefit of the Company and any successor to the
Company, but shall not otherwise be assignable, transferable or delegable by the
Company.
12



--------------------------------------------------------------------------------





(b)The rights under the Plan shall inure to the benefit of and be enforceable by
each Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.
(c)The rights under the Plan are personal in nature and neither the Company nor
any Executive shall, without the consent of the other, assign, transfer or
delegate the Plan or any rights or obligations hereunder except as expressly
provided in this Section. Without limiting the generality of the foregoing, an
Executive’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section, the Company shall have no liability to pay
any amount so attempted to be assigned, transferred or delegated. If Executive
dies after accruing a right to Severance Pay (e.g., dies after a termination of
employment for which Severance Pay is due) but before such Severance Pay is paid
or provided in full, then the Severance Pay that has not yet been paid or
provided as of the date of the Executive’s death shall be paid to Executive’s
estate at the same time as such Severance Pay would have been provided had
Executive survived to receive all amounts due hereunder.
(d)The obligation of the Company to make payments and/or provide benefits
hereunder shall represent an unsecured obligation of the Company.
(e)The Company recognizes that each Executive will have no adequate remedy at
law for breach by the Company of any of the agreements contained herein and, in
the event of any such breach, the Company hereby agrees and consents that each
Executive shall be entitled to a decree of specific performance, mandamus or
other appropriate remedy to enforce performance of obligations of the Company
under the Plan.
13.Governing Law
. All matters affecting this Plan, including the validity, interpretation,
construction and performance of the Plan shall be governed by the laws of the
State of Michigan, without giving effect to the principles of conflict of laws
of such State.
14.Validity
. If any provisions of the Plan or the application of any provision hereof to
any person or circumstance is held invalid, unenforceable or otherwise illegal,
the remainder of the Plan and the application of such provision to any other
person or circumstances shall not be affected, and the provision so held to be
invalid, unenforceable or otherwise illegal shall be reformed to the extent (and
only to the extent) necessary to make it enforceable, valid and legal.
13



--------------------------------------------------------------------------------





15.Headings
. The headings in the Plan are for convenience of reference only and do not
define, limit or describe the scope or intent of the Plan or any part hereof and
shall not be considered in any construction hereof.
16.Construction
. The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender and the singular shall be deemed to include the plural,
unless the context clearly indicates to the contrary.
17.Administration of the Plan.
(a)In General: The Plan shall be administered by the Company, which shall be the
named fiduciary under the Plan.
(b)Delegation of Duties: The Company may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of Severance Pay, to named
administrator or administrators.
(c)Regulations: The Company shall promulgate any rules and regulations it deems
necessary in order to carry out the purposes of the Plan or to interpret the
terms and conditions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan.
(d)Claims Procedure: The Company shall determine the rights of any employee of
the Company to any Severance Pay hereunder. Any employee or former employee of
the Company who believes that benefits are due to such individual under the Plan
which have not been paid, may file a claim in writing with the chief legal
officer of the Company (or the Secretary, in the case the Executive is the chief
legal officer) within 180 days of the date such payment hereunder would have
been paid had it been due. The Company shall, no later than ninety (90) days
after the receipt of a claim, either allow or deny the claim by written notice
to the claimant. If a claimant does not receive written notice of the Company’s
decision on his claim within such ninety (90)-day period, the claim shall be
deemed to have been denied in full.
A denial of a claim by the Company, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:
(i) the specific reason or reasons for the denial;
(ii) specific reference to pertinent Plan provisions on which the denial is
based;
14



--------------------------------------------------------------------------------





(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(iv) an explanation of the claim review procedure, including the claimant’s
right to bring a suit for benefits under ERISA section 502(a) following an
adverse benefit determination upon review.
A claimant whose claim is denied (or such claimant’s duly authorized
representative) may, within thirty (30) days after receipt of denial of his
claim, request a review of such denial by the Company by filing with the
Secretary of the Company (or the chief legal officer, in the case the Executive
is the Secretary) a written request for review of such claim. If the claimant
does not file a request for review with the Company within such 30-day period,
the claimant shall be deemed to have acquiesced in the original decision of the
Company on the claim. If a written request for review is so filed within such
30-day period, the Company shall conduct a full and fair review of such claim.
During such full review, the claimant shall be given the opportunity to review
documents that are pertinent to claimant’s claim and to submit issues and
comments in writing. The Company shall notify the claimant of its decision on
review within sixty (60) days after receipt of a request for review. Notice of
the decision on review shall be in writing. If the decision on review is not
furnished to the claimant within such 60-day period, the claim shall be deemed
to have been denied on review.
(e)Requirement of Receipt. Upon receipt of any Severance Pay hereunder, the
Company reserves the right to require any Executive to execute a receipt
evidencing the amount and payment of such Severance Pay.
18.Amendment and Termination
. Prior to a Change of Control, the Company reserves the right, except as
hereinafter provided, at any time and from time to time, to amend, modify, or
terminate the Plan, including any Exhibit thereto; provided, however, that any
such amendment, modification, or termination that adversely affects the rights
of any Executive under the Plan shall not be effective until the one-year
anniversary of such amendment, modification or termination without the written
consent of any such Executive. After a Change of Control, no amendment,
modification or termination that adversely affects the rights of any Executive
under the Plan in the event of a Change of Control may take effect prior to the
second anniversary of the Change of Control without the written consent of any
such Executive. Any amendment, modification or termination of the Plan shall not
affect any obligation of the Company under the Plan, which has accrued and is
unpaid as of the effective date of such amendment, modification or termination.
Notwithstanding the foregoing, the Company may amend the Plan as necessary to
comply with Section 409A of the Code without obtaining the consent of an
Executive.
19.Other Plans, etc
. If the terms of this Plan are inconsistent with the provisions of any other
plan, program, contract or arrangement of the Company, to the extent such plan,
program, contract or arrangement may be amended
15



--------------------------------------------------------------------------------



by the Company, the terms of the Plan will be deemed to so amend such plan,
program, contract or arrangement, and the terms of the Plan will govern.
16



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Cooper-Standard Automotive Inc. has caused the Plan to be
executed as of the 17th day of June, 2020.
      COOPER-STANDARD AUTOMOTIVE INC.






By: /s/ Larry E. Ott
             
Its: Senior Vice President and Chief Human Resources Officer


17



--------------------------------------------------------------------------------



EXHIBIT A
Form of Confidentiality, Non-Compete and Non-Disparagement Agreement


WHEREAS, the Executive’s employment has been terminated in accordance with
Section 4(b) of the Cooper-Standard Automotive Inc. Executive Severance Pay Plan
(the “Plan”) (capitalized terms used herein without definition have the meanings
specified in the Plan); and


WHEREAS, the Executive is required to sign this Confidentiality, Non-Compete and
Non-Disparagement Agreement (“Agreement”) in order to receive the Severance Pay
under the Plan and the Separation Agreement.
NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:
1. Effective Date of Agreement. This Agreement is effective on the date hereof
and will continue in effect as provided herein.
2. Confidentiality; Confidential Information; Assignment of Inventions. In
consideration of the payments to be made and the benefits to be received by the
Executive pursuant to the Plan:
a.Executive acknowledges and agrees that in the performance of Executive’s
duties as an employee of the Company or its Affiliates, Executive was brought
into frequent contact with, had access to, and became informed of confidential
and proprietary information of the Company and its Affiliates and/or information
which is a trade secret of the Company and/or its affiliates (collectively,
“Confidential Information”), as more fully described in paragraph (b) of this
Section. Executive acknowledges and agrees that the Confidential Information of
the Company and its Affiliates gained by Executive during Executive’s
association with the Company and its Affiliates was, is and will be developed by
and/or for the Company and its Affiliates through substantial expenditure of
time, effort and money and constitutes valuable and unique property of the
Company and its Affiliates.
b.Subject to subsections (d) and (e), the Executive will keep in strict
confidence, and will not, directly or indirectly, at any time, disclose,
furnish, disseminate, make available, use or suffer to be used in any manner any
Confidential Information of the Company or its Affiliates without limitation as
to when or how the Executive may have acquired such Confidential Information.
The Executive specifically acknowledges that Confidential Information includes
any and all information, whether reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable
form), or maintained in the mind or memory of the Executive and whether compiled
or created by the Company or its Affiliates, which derives independent economic
value from not being readily known to or ascertainable by proper means by others
who can obtain economic value from the disclosure or use of such information,
that reasonable efforts have been put forth by the Company and its Affiliates to
maintain the secrecy of Confidential Information, that such Confidential
Information is and will remain the sole property of the Company and its
Affiliates, and that any retention (in tangible form) or use by the Executive of
Confidential Information after the termination of the Executive’s employment
with and services for the Company and its Affiliates shall constitute a
18



--------------------------------------------------------------------------------



misappropriation of the Company’s Confidential Information, except as provided
by subsection (e).
c.Except as otherwise provided in the Separation Agreement, the Executive
further agrees that Executive shall return, within ten (10) days of the
effective date of Executive’s termination as an employee of the Company and its
Affiliates, in good condition, all property of the Company and its Affiliates
then in Executive’s possession, including, without limitation, whether in hard
copy or in any other media (i) property, documents and/or all other materials
(including copies, reproductions, summaries and/or analyses) which constitute,
refer or relate to Confidential Information of the Company or its Affiliates,
(ii) keys to property of the Company or its Affiliates, (iii) files and (iv)
blueprints or other drawings.
d.The Executive further acknowledges and agrees that Executive’s obligation of
confidentiality shall survive until and unless such Confidential Information of
the Company or its Affiliates shall have become, through no fault of the
Executive, generally known to the industry or the Executive is required by law
(after providing the Company with notice and opportunity to contest such
requirement) to make disclosure. The Executive’s obligations under this Section
are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which the Executive may have to the Company and
its Affiliates under general legal or equitable principles or statutes.
e.Nothing herein shall prohibit the Executive from reporting or otherwise
disclosing possible violations of state, local or federal law or regulation to
any governmental agency or entity, or making other disclosures that, in each
case, are protected under whistleblower provisions of local, state or federal
law or regulation. Nothing herein is intended to discourage or restrict the
Executive from reporting any theft of trade secrets pursuant to the Defend Trade
Secrets Act of 2016 or other applicable state or federal law. 
f.The Executive agrees and hereby assign to the Company all of Executive’s
right, title and interest in any inventions, improvements, discoveries,
operating techniques or “know-how,” whether patentable or not (“Inventions”)
which relate to, or are useful in connection with, an aspect of the business as
carried on or contemplated at the time the Invention was made, whether or not
Executive’s duties directly related thereto, and the Company shall be the sole
and absolute owner of any of the Inventions so assigned. The Executive agrees to
perform any further acts or execute any papers at the expense of the Company
which it may consider necessary to secure for the Company or its successors or
assigns any and all rights relating to the Inventions, including patents in the
United States and foreign countries.
3. Non-Disparagement. The Executive agrees that Executive will not take any
action to disparage or criticize the Company or its Affiliates or their
respective employees, officers, directors, owners or customers or to engage in
any other action that injures or hinders the business relationships of the
Company or its Affiliates. Nothing contained in this Section 3 shall preclude
the Executive from enforcing Executive’s rights under the Plan or complying with
applicable law.
19



--------------------------------------------------------------------------------





        4. Non-Compete. The Executive agrees that Executive will not, for a
period of [insert severance period, e.g. two (2) years if two (2) times Base Pay
is being paid] following Executive’s termination with the Company and its
Affiliates, engage in Competitive Activity. For purposes of this Agreement,
“Competitive Activity” means the Executive’s participation, without the written
consent of the Chief Executive Officer (except where the Executive holds such
position, in which case the Board shall be required to provide such written
consent), if any, of the Company, in the management of any business enterprise
if such enterprise engages in substantial and direct competition with the
Company or any its Affiliates and such enterprise’s sales of any product or
service competitive with any product or service of the Company or its Affiliates
amounted to 5% of such enterprise’s net sales for its most recently completed
fiscal year and if the Company’s net sales of said product or service amounted
to 5% of, as applicable, the Company’s or its Affiliate’s net sales for its most
recently completed fiscal year. “Competitive Activity” will not include (i) the
mere ownership of 5% or more of securities in any such enterprise and the
exercise of rights appurtenant thereto or (ii) participation in the management
of any such enterprise other than in connection with the competitive operations
of such enterprise.


5. Nonsolicitation. The Executive further agrees that Executive will not,
directly or indirectly, for a period of [insert severance period, e.g. two (2)
years if two (2) times Base Pay is being paid] following Executive’s termination
with the Company and its Affiliates:
(a)induce or attempt to induce customers, business relations or accounts of the
Company or any of its Affiliates to relinquish their contracts or relationships
with the Company or any of its Affiliates; or
(b)solicit, entice, assist or induce other employees, agents or independent
contractors to leave the employ of the Company or any of its Affiliates or to
terminate their engagements with the Company and/or any of its Affiliates or
assist any competitors of the Company or any of its Affiliates in securing the
services of such employees, agents or independent contractors.
6.  Remedies; Tolling; Reasonableness. The Executive agrees that the Company or
its Affiliates would be irreparably harmed if Executive violated any provision
of Sections 2 through 5 of this Agreement. Therefore, in addition to any other
remedy which the Company may have, the Company shall be entitled to immediate
injunctive relief, including the issuance of a temporary injunction to remedy or
forestall any breach or threatened breach of Sections 2 through 5 of this
Agreement. The restrictive period shall be tolled during any time that Executive
is in breach of Executive’s obligations under Sections 4 and 5 of this
Agreement.
20



--------------------------------------------------------------------------------





Executive agrees that the covenants in Sections 2, 4 and 5 are reasonable with
respect to their scope. It is the desire and intent of the parties that the
provisions of Sections 2, 4 and 5 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of Sections
2, 4 or 5 shall be adjudicated to be invalid or unenforceable, then each of
Sections 2, 4 and 5 shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of Sections 2, 4 and 5 in the particular jurisdiction
in which adjudication is made. If the provisions of Sections 2, 4 or 5 should
ever be deemed to exceed limitations permitted by the laws of a particular state
with respect to the operation of the limitation in the particular jurisdiction
in which the adjudication is made, each of Sections 2, 4 and 5 shall be deemed
amended to reduce or delete the portion deemed to exceed such limitation.


7. Cessation of Severance Payments. Executive agrees that all severance payments
and benefits under the Separation Agreement will immediately cease in the event
that Executive violates any of the provisions of Sections 2, 4 and 5 of this
Agreement as determined by the Company.


IN WITNESS WHEREOF, the Executive has executed and delivered this Agreement on
the date set forth below.
Dated:            
               [ ]
               Executive


21



--------------------------------------------------------------------------------



EXHIBIT B


Form of Release


WHEREAS, the Executive’s employment has been terminated in accordance with
Section 4(b) of the Cooper-Standard Automotive Inc. Executive Severance Pay Plan
(the “Plan”) (capitalized terms used herein without definition have the meanings
specified in the Plan); and


WHEREAS, the Executive is required to sign this Release in order to receive the
Severance Pay under the Plan.
NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:
1. This Release is effective on the date hereof and will continue in effect as
provided herein.
2. In consideration of the payments to be made and the benefits to be received
by the Executive pursuant to the Plan, which the Executive acknowledges are in
addition to payments and benefits which the Executive would be entitled to
receive absent the Plan, the Executive, for Executive and Executive’s
dependents, successors, assigns, heirs, executors and administrators (and
Executive’s and their legal representatives of every kind), hereby releases,
dismisses, remises and forever discharges Cooper-Standard Automotive Inc.
(“Cooper”), its predecessors, parents, subsidiaries, divisions, related or
Affiliated companies (collectively, the “Company”), officers, directors,
stockholders, members, employees, heirs, successors, assigns, representatives,
agents and counsel (collectively with Cooper and the Company, the “Company
Released Parties”) from any and all arbitrations, claims, including claims for
attorney’s fees, demands, damages, suits, proceedings, actions and/or causes of
action of any kind and every description, whether known or unknown, which
Executive now has or may have had for, upon, or by reason of any cause
whatsoever (“claims”), against the Company Released Parties, including but not
limited to:
a.any and all claims arising out of or relating to Executive’s employment by or
service with the Company and Executive’s termination from the Company;
b.any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, The Elliott-Larsen Civil Rights
Act, the Michigan Handicappers’ Civil Rights Act, the Michigan Wage Payment Act
(MCLA Section 408.471), the Polygraph Protection Act of 1981, the Michigan
Whistleblower’s Protection Act (MCLA Section 15.361), the common law of the
State of Michigan, and any other applicable state statutes and regulations;
provided, however, that the foregoing shall not apply to claims to enforce
rights that Executive may have as of the date hereof or in the future with
respect to any Employee Benefits, under any indemnification agreement between
the Executive and Cooper, under Cooper’s indemnification by-laws, under the
directors’ and officers’ liability coverage maintained by Cooper, under the
applicable provisions of the Delaware General Corporation Law, or that Executive
may have in the future under the Plan or under this Release; and
22



--------------------------------------------------------------------------------



c.any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.
3. Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of Executive’s rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that
Executive ever had or now may have against the Company to the extent provided in
this Release. Executive further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
the Plan.
4. Executive further agrees and acknowledges that:
a.The release provided for herein releases claims to and including the date of
this Release;
b.Executive has been advised by the Company to consult with legal counsel prior
to executing this Release, has had an opportunity to consult with and to be
advised by legal counsel of Executive’s choice, fully understands the terms of
this Release, and enters into this Release freely, voluntarily and intending to
be bound;
c.Executive has been given a period of 21 days to review and consider the terms
of this Release prior to its execution and that Executive may use as much of the
21 day period as Executive desires. Executive further certifies that if
Executive signs this Agreement prior to the expiration of 21 days following its
receipt by Executive, Executive does so knowingly and voluntarily, waiving any
right to consideration of the Agreement for the remaining portion of the 21 day
period; and
d.Executive may, within 7 days after execution, revoke this Release. Revocation
shall be made by delivering a written notice of revocation to the Chief Legal
Officer of the Company. For such revocation to be effective, written notice must
be actually received by the Chief Legal Officer of the Company (or any successor
thereto) no later than the close of business on the 7th day after Executive
executes this Release. If Executive does exercise Executive’s right to revoke
this Release, all of the terms and conditions of the Release shall be of no
force and effect and the Company shall not have any obligation to make payments
or provide benefits to Executive as set forth in the Plan and Separation
Agreement.
5. Executive agrees that Executive will never file a lawsuit or other complaint,
except as stated below, asserting any claim that is released in this Release.
Nothing in this Agreement, prevents Executive from filing a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”), the Securities and
Exchange Commission or any other administrative agency if applicable law
requires Executive be permitted to do so. However, this Agreement does prevent
Executive from obtaining any monetary or any other personal relief of any kind
based on: (a) a charge filed with the EEOC or any state or local EEO agency; (b)
any lawsuit arising from such charge with the EEOC or any state or local EEO
agency; or (c) any actions by Executive in cooperating with or providing
information to the EEOC or any state or local EEO agency.
23



--------------------------------------------------------------------------------





6. Executive waives and releases any claim that Executive has or may have to
reemployment after the date of this Release.
IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.
Dated:             
               [ ]
               Executive


24

